Citation Nr: 1445812	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-30 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to May 1, 2006, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted a TDIU effective May 1, 2006.  The Veteran appealed with respect to the propriety of the assigned effective date. 

The Veteran indicated in September 2011 correspondence that he wished to testify at a local RO hearing.  In January 2012, he was advised that his requested RO hearing had been scheduled for February 2012.  However, the Veteran failed to report to the scheduled hearing.  In June 2014, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.


FINDINGS OF FACT

1.  VA received the Veteran's claim for an increased rating for service-connected duodenal ulcer status post partial gastrectomy on May 16, 2006 and a formal claim for a TDIU on March 28, 2007.  

2.  The record includes no pending claims for increased ratings or unresolved claims, whether formal or informal, for TDIU prior to May 16, 2006.

3.  The schedular criteria for TDIU were met on May 1, 2006; prior to such date, the Veteran was service-connected only for duodenal ulcer, post-operative, evaluated as 20 percent disabling.

4.  It is not factually ascertainable that the Veteran's sole service-connected disability of duodenal ulcer, post-operative, rendered him unable to secure or follow a substantially gainful occupation in the one-year period prior to the receipt of his claim on May 16, 2006.
 

CONCLUSION OF LAW

The criteria for an effective date prior to May 1, 2006, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned effective date for the award of a TDIU from the original grant of such benefit.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for a TDIU was granted and an effective date was assigned in the June 2010 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains private treatment records, VA outpatient treatment records, VA examination reports, and records from the Social Security Administration (SSA) showing that the Veteran was awarded SSA disability benefits effective April 1, 2006.  There is no indication of relevant, outstanding records which would support the issue of entitlement to an earlier effective date for a TDIU.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Significantly, relevant medical evidence was reviewed by the AOJ in connection with the adjudication of the Veteran's claim for a TDIU.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Furthermore, he has been afforded VA examinations coincident with the time period in question and there is no indication that such do not accurately represent the current severity of his service-connected disability at such time and the impact it had on his employability.  Therefore, there is no outstanding information or evidence that would help substantiate the Veteran's claim.    

Additionally, in June 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature of the Veteran's employment, the date he became too disabled to work, and the impact his service-connected disabilities, to specifically include his ulcer, had on his ability to do his job was solicited.  Furthermore, the undersigned informed the Veteran that, prior to May 1, 2006, he was only service-connected for his ulcer and did not meet the threshold requirement for a TDIU.  She further stated that a TDIU may still be awarded on an extra-schedular basis if the disability prohibited him from working.  Consequently, the undersigned solicited additional testimony regarding the impact that the Veteran's ulcer had on his employability prior to May 2006.  She further informed him that, to seek an earlier effective date for his other service-connected disabilities, he would need to claim clear and unmistakable error in the rating decisions that assigned the effective date of service connection for such disabilities.  

The Veteran also testified that he received all of his treatment through VA and, in this regard, the Board notes that such records dated during the relevant time period have already been associated with the record on appeal.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any additional, outstanding evidence that is relevant to the Veteran's claim for an earlier effective date.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

The Veteran is seeking an effective date prior to May 1, 2006, for the award of TDIU.  Specifically, he claims that the appropriate date should be the date of his retirement approximately in November 2005.  Further, he requested that he be compensated for the years he was unable to work: 1977-1979, 1991, and 1994-1996. 

A TDIU claim qualifies as a claim for increased disability compensation.  The Court determined that a TDIU award is an award of increased disability compensation for purposes of assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); see also Hurd v. West, 13 Vet. App. 449 (2000); Norris v. West, 12 Vet. App. 413, 420-21 (1999). 

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Law and regulation also specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Significantly, in Norris, supra, the Court held that when an RO is considering a rating increase claim from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the record, evaluation of that rating increase must also include evaluation of a reasonably raised claim for a TDIU.  The Federal Circuit has also held that once a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the VA must consider total disability based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Further, a more recent decision by the Federal Circuit indicated that an appeal seeking an earlier effective date for benefits is sufficient to raise the issue of a Veteran's entitlement to an earlier effective date for his TDIU award, even if a Veteran did not explicitly raise the issue, where the Veteran presented persuasive evidence of his unemployability.  See Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  In sum, the Federal Circuit in Comer found that under Roberson, a claim for TDIU was not a free-standing claim that must be pled with specificity, rather, it was implicitly raised whenever a Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating.  Further, in May 2009, the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello at 199.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.159(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.159(b)(2). 

A "report of examination or hospitalization" under § 3.157(b) should "indicate that [a] Veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's general condition, as [the physician] had observed it over" time.  Id.
In making such determinations, the Board must consider all of the evidence, including that received prior to previous decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340  and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Further, TDIU may be granted on an extraschedular basis, pursuant to 38 C.F.R. 
§ 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  This means that in exceptional cases, where there evaluations provided by the rating schedule are found to be inadequate, a TDIU claim may be referred for extraschedular consideration.  38 C.F.R. § 3.321(b).  The Board does not have jurisdiction to assign an extraschedular rating in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Rather, consideration of whether an extraschedular rating is assignable must be referred to the RO, who requests such consideration by the Under Secretary for Benefits or by the Director of Compensation and Pension Services.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).
Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

While medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).       

By way of background, the Veteran filed an initial claim for service connection for peptic ulcers in August 1976 and, by rating decision dated in February 1977, the RO granted service connection for duodenal ulcer, post-operative, and assigned a 20 percent disability rating, effective August 18, 1976.  By an April 1978 rating decision, the RO confirmed the 20 percent disability rating for the Veteran's ulcer.   Thereafter, no claim, either formal or informal, for compensation benefits was received until May 16, 2006, when VA received the Veteran's claim for an increased rating for his duodenal ulcer.  In this regard, communications dated between the April 1978 rating decision and May 2006 claim merely addressed the payment of the Veteran's disability award and his dependency status.  

Moreover, a review of VA treatment records dated prior to May 1, 2006 do not show that the functional impairment associated with the Veteran's duodenal ulcer resulted in an inability to secure or follow a substantially gainful occupation as so that such records could reasonably be construed as a claim for a TDIU.  In this regard, such records reflect ongoing treatment for the ulcer, to include medications.  In April 2006, the Veteran complained of dyspepsia and symptoms changes associated with his ulcer.  Erosive gastritis in the body of the stomach was diagnosed.  However, the Veteran's colonoscopy was noted to be normal.  Additionally, in May 2006, it was noted that he had a remote history of partial gastrectomy for bleeding peptic ulcer disease and had chronic epigastric distress, and a recent EGD showed gastritis, but the biopsy was negative for H. pylori.  Upon physical examination, bowel sounds were present and such was non-tender and non-distended.  His medication was increased and it was noted that he would discuss an increase in compensation in regard to his stomach disorder.  However, such records reflect that the Veteran reported that he was a construction worker.  Furthermore, such fail to suggest any impairment associated with the Veteran's stomach disability that would result in his inability to secure or maintain his gainful employment.  

Following the receipt of the Veteran's May 2006 increased rating claim, in an August 2006 rating decision, the RO recharacterized the previously service-connected duodenal ulcer, post-operative, as "duodenal ulcer status post partial gastrectomy" and increased the Veteran's disability rating to 40 percent disabling, effective May 16, 2006 (the date that the May 1, 2006 claim was received by the RO).  This increase was based on the findings of a June 2006 VA stomach examination which showed an increase of symptoms regarding the duodenal ulcer.  In a subsequent March 2007 rating decision, the RO increased the Veteran's disability rating for his duodenal ulcer status post partial gastrectomy from 40 percent disabling to 60 percent disabling, effective May 1, 2006.  This increase was based on VA outpatient treatment notes dated from September 2006 to November 2006, which showed an increase in symptoms regarding the duodenal ulcer.  In the June 2010 rating decision, the RO granted a TDIU, effective May 1, 2006, which was the date that the Veteran met the schedular criteria for a TDIU.    

The Veteran is service-connected for the following disabilities: major depressive disorder, evaluated as 50 percent disabling as of April 24, 2008, and 70 percent disabling as of January 17, 2012; duodenal ulcer status post partial gastrectomy, evaluated as 20 percent disabling as of August 18, 1976 and 60 percent disabling from May 1, 2006; degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling as of October 23, 2006; radiculopathy of the right lower extremity, evaluated as 10 percent disabling as of February 24, 2009, and 20 percent disabling as of January 17, 2012; radiculopathy of the left lower extremity, evaluated as 10 percent disabling as of February 24, 2009, and 20 percent disabling as of January 17, 2012; left knee patellofemoral syndrome, evaluated as 10 percent disabling as of October 23, 2006; bilateral epididymitis, evaluated as 10 percent disabling as of October 23, 2006, and noncompensably disabling as of January 12, 2010; and testicular tuberculosis, evaluated as noncompensably disabling as of September 29, 2011.  As of May 1, 2006, the Veteran met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, prior to May 1, 2006, the Veteran did not meet the schedular criteria for a TDIU as he was only rated as 20 percent disabling for his duodenal ulcer, post-operative.  Even so, he may be entitled to a TDIU on an extra-schedular basis prior to such date if the evidence demonstrates that such sole service-connected disability rendered him unable to secure or follow a substantially gainful occupation.

In this regard, in statements of record and at his June 2014 Board hearing, the Veteran contends that his service-connected duodenal ulcer status post partial gastrectomy caused him to have the symptoms of a diabetic and that he would suffer from dizziness, weakness, and other symptoms that occurred when his blood sugar dropped dramatically and quickly.  He also stated that his work required him to climb scaffolding and that he could no longer engage in this work due to the dizziness and weakness as he had fallen on numerous occasions.  During the June 2014 Board hearing, the Veteran testified that his service-connected stomach disorder also caused him to have problems standing and would cause him to pass out.  Furthermore, since his March 1975 in-service surgery for duodenal ulcer, he had experienced uncontrollable bowel movements and would break out in a cold sweat.  

Regarding the Veteran's educational and employment history, in his Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), he reported that he worked from 1976 to 2005 as a self-employed contractor.  He indicated that he became too disabled to work in November 2005 due to his post-partial gastrectomy.  In an April 2007 statement, the Veteran clarified that he was a private contractor and worked different construction jobs.  Additionally, at January 2010 VA psychiatric examination, the Veteran reported that he quit school after the eighth grade.  Following his military service, he completed an adult education program and was awarded a high school diploma.  However, he reported that he was simply promoted even though he was below elementary level mastery of fundamental academics, concepts, and operations, which the examiner noted was consistent with his psychological reports of record.  

Therefore, the remaining inquiry is whether it is factually ascertainable that the Veteran's sole service-connected disability of duodenal ulcer, post-operative, rendered him unable to secure or follow a substantially gainful occupation in light of his educational and employment history in the one year prior to the date his claim was received on May 16, 2006.

As an initial matter, the Board observes that the Veteran has reported in his TDIU application that he last worked in November 2005; however, the Board finds such statement to be not credible in light of the contemporaneous evidence of record.  In assessing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, treatment records dated in June 2006 and September 2006 suggest that the Veteran was still working in construction. Furthermore, in April 2007, it was reported that he had stopped working 13 months previously, i.e., March 2006.  Finally, SSA records reflect that the Veteran himself reported that his disability that rendered him unemployable began on April 1, 2006.  Specifically, he indicated that he had reviewed his earnings record and reported that he worked from 1972-1976 and 1980 to April 1, 2006, but did not work in 1977-1979, 1991, 1994-1996, and 2007.  Therefore, in light of the conflicting statements of record demonstrating that the Veteran worked until at least March or April 2006, the Board finds his report that he last worked in November 2005 to be not credible.

Moreover, despite the Veteran's allegations of an inability to work solely as a result of his ulcer prior to May 2006, the evidence of record fails to support such contention.  Rather, the evidence demonstrates, as noted previously, that the Veteran was ultimately rendered unemployable in 2006 as a result of a multitude of disabilities.  In this regard, in June 2005, it was noted that the Veteran was in excellent health overall.  Subsequent treatment records dated through April 2006 reflect complaints and treatment for other disorders, but make no mention of the Veteran's stomach disability.  
    
Additionally, while a June 2006 VA examiner diagnosed erosive gastritis and determined that such disability had significant effects on his occupation, which was as a self-employed painter, in the form of increased absenteeism, such also suggests that the Veteran was still working.  In this regard, it was stated that the Veteran missed two months of work that year due to increased episodes of vomiting and abdominal pain.   Likewise, while a September 2006 VA treatment record reflects increased stomach complaints, it was observed that the Veteran was working as a roofer or other construction worker, although it was becoming more dangerous to do so due to his dumping syndrome, which was becoming more frequent.  Furthermore, an April 2007 VA spine examination reveals that the Veteran reported that he had not worked in 13 months due to his back and stomach disabilities.  

Significantly, SSA ultimately determined that the Veteran was rendered unemployable as of April 1, 2006, due to lumbar degenerative disc disease with stenosis, left patellofemoral syndrome, dumping syndrome, and major depressive disorder.  The Administrative Law Judge issuing the decision determined that the Veteran credibly testified that he had not worked since 2006 and experienced significant lower back pain, bilateral leg weakness, and depression as well as fatigue and dizziness as a result of dumping syndrome.  Such records further indicated that the Veteran's primary diagnosis was disorders of the back and his secondary diagnosis was affective disorders. 

A December 2008 from the Veteran's VA treatment providers indicate that the Veteran's employability was affected by his service-connected marginal ulcer,  major depressive disorder, degenerative arthritis of the spine, limited flexion of the knee, and tuberculosis of the testis.  They further opined that he was disabled to the point of being unable to secure and follow gainful employment.

At the January 2010 VA psychiatric examination, the Veteran reported that he became a self-employed carpenter and earned a living for more than 30 years; however, in 2006, his health problems became so severe that he could no longer continue working.  In this regard, he indicated that his health problems included his back and knee disorders, a swollen testicle, and dumping syndrome.  At a January 2010 VA stomach examination, the Veteran reported that he last worked in 2005 and stopped working due to his stomach condition and depression.

In March 2010, the Veteran's VA treatment providers indicated that the Veteran's chances of finding and maintaining gainful employment were extremely low and would not improve for the foreseeable future.  They reported that the Veteran had multiple physical/medical/mental health issues.  It was indicated that significant gastrointestinal problems, back problems, depression, and neuropathy, when combined with recent neuropsychological testing results, suggests that sustained employment that entails physical exertion is highly unlikely, and employment dependent on academic-related skills was not an option.   

Significantly, during the June 2014 Board hearing, the Veteran testified that his unemployability is also due to his psychiatric problems.  

Based on the foregoing, the Board finds that the Veteran was not rendered unemployable by sole reason of his service-connected ulcer in the one year prior to the May 16, 2006 claim.  Rather, as previously discussed, there is a suggestion that he was still working through at least April 2006 and, when he ultimately stopped working, such was due to a combination of disabilities.  Therefore, the Board finds that the symptoms associated with the Veteran's ulcer disability, to include dizziness, weakness, and blacking out, as well as uncontrollable bowel movements and breaking out in a cold sweat, while disruptive and uncomfortable, did not render him unable to secure or follow a substantially gainful occupation in light of his educational and employment history prior to May 1, 2006.  Accordingly, the Board finds that the preponderance of the evidence is against the award of a TDIU prior to May 1, 2006.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date for a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An effective date prior to May 1, 2006, for the award of a TDIU is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


